Citation Nr: 0415680	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  93-18 799	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability, to include hypertension.

2.  Entitlement to service connection for gastrointestinal 
disability, to include hiatal hernia and gastroesophageal 
reflux disease.

3.  Entitlement to service connection for disability 
exhibited by dizziness with insomnia.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to a disability evaluation in excess of 30 
percent for depression.

6.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from March 17, 1970 
to April 21, 1970.

This matter arises from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to a total 
disability evaluation based on individual unemployability.  

This appeal also stems from a July 2002 rating action that 
assigned a 30 percent disability evaluation for depression, 
following a July 2002 Board decision that granted service 
connection for the same.  The veteran appealed the assigned 
rating.  

This appeal further arises from a September 2002 rating 
action that denied service connection for cardiovascular 
disability, to include hypertension; gastrointestinal 
disability, to include hiatal hernia and gastroesophageal 
reflux disease; dizziness with insomnia; and high 
cholesterol.

In a statement received in March 2004, the veteran requested 
that he be afforded a personal hearing before the Board.  In 
May 2004, the veteran contacted the Board and withdrew his 
request for a hearing.  38 C.F.R. 20.704 (c).  

Finally, in a statement received in November 2002, the 
veteran appears to have raised a claim of entitlement to an 
effective date earlier than August 21, 1998, for the grant of 
service connection for depression.  The RO has not considered 
this matter, and it is referred to the RO for appropriate 
action.

For reasons expressed below, the issues of service connection 
for cardiovascular disability, to include hypertension; 
gastrointestinal disability, to include hiatal hernia and 
gastroesophageal reflux disease; dizziness with insomnia; a 
rating in excess of 30 percent for depression; and a total 
disability evaluation based on individual unemployability are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran and 
appellant if further action, on their part, is required.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having hyperlipidemia.  

2.  Hyperlipidemia is a laboratory test results that is not, 
in and of itself, a disability for VA compensation purposes.


CONCLUSION OF LAW

As the appellant's claim is legally insufficient, service 
connection for hyperlipidemia is not warranted.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
September 2002 rating decision and March 2004 statement of 
the case, the veteran and his representative were apprised of 
the applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  In addition, by 
letters dated in July 2002 and March 2003, the RO explained 
the provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claim on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the veteran has reported post-service 
treatment for high cholesterol (hyperlipidemia) through the 
Gainesville VA medical center (VAMC).  The RO has secured 
most of these records.  However, in a statement received in 
March 2004, the veteran's representative asked that VA obtain 
all of the veteran's treatment records from the Gainesville 
VAMC since January 2004.  There is no indication that this 
was accomplished.  However, for reasons that will set forth 
below, the Board finds that there would be no probative value 
in obtaining these records in this particular instance.  The 
Board therefore concludes that the veteran's appeal is ready 
to be considered on the merits, and that the evidence in this 
case is sufficient to render a determination, such that a VA 
medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that there is no defect with respect to 
the timing of the VCAA notice, inasmuch as the VCAA notice 
letter was mailed to the veteran prior to the RO's 
consideration of his claim for service connection.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini that 38 
U.S.C.A. §§ 5103(a) and 3.159(b)(1) require VA to include a 
request that the claimant provide any evidence in his 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that § 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's opinion.  

Although the RO's notice letters did not contain the specific 
language regarding the fourth element cited by the Court in 
Pelegrini, the letters did instruct the veteran to tell the 
RO about any additional information or evidence for which he 
wanted assistance in obtaining and to send the information as 
soon as possible.  He was also advised that "[i]t's still 
your responsibility to support your claim with appropriate 
evidence," and that, he should advise the RO if he did not 
have any additional evidence to submit.  Under the 
circumstances set forth above, and considering the multiple 
occasions that he has communicated with VA regarding his 
claim, the Board finds that the veteran has had ample notice 
of the types of evidence that would support his claim and 
that he has had ample opportunity to present evidence and 
argument in support of his appeal.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Analysis

The veteran asserts that he has been diagnosed with high 
cholesterol, and that he is actively receiving treatment for 
the same.  He maintains that his cholesterol problem is 
either the result of his service-connected disabilities or 
the medications he takes to treat his service connected 
disabilities.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2003).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The record documents that the veteran has been diagnosed as 
having hyperlipidemia.  A January 1999 blood chemistry report 
from the Gainesville VAMC showed total cholesterol at 329 
mg/dl with "high cholesterol" being anything over 240 
mg/dl.  He was also noted to have a LDL cholesterol at 237 
with "desirable" being below 160.  After being placed on 
medication and a low cholesterol diet, a February 2000 
treatment report showed the veteran's total cholesterol at 
293 and LDL cholesterol at 206.  Subsequent medical records 
reflect active treatment for hyperlipidemia.  

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  By definition, hyperlipidemia 
is a general term for elevated concentrations of any or all 
of the lipids in the plasma, including hypertriglycerides and 
hypercholesterolemia (high cholesterol).  Dorland's 
Illustrated Medical Dictionary 795 (28th ed. 1994).  
Hyperlipidemia is a laboratory test result and not, in and of 
itself, a disability.  See 61 Fed. Reg. at 20,445.

Hyperlipidemia is not shown to be reflective of a chronic, 
acquired disorder for VA compensation purposes that was 
incurred in or aggravated by active service.  Id.  It is not 
a disease or injury within the applicable legislation 
governing the awards of compensation benefits.  As such, 
regardless of the character or the quality of any evidence 
which the veteran could submit, hyperlipidemia is not 
recognized as a disability under the law for VA compensation 
purposes.  See 38 C.F.R. § 3.303(c).  For example, the 
veteran has noted that he receives ongoing care for his 
hyperlipidemia.  However, for the reasons noted above, the 
fact that he is taking medication or receiving active 
treatment is not relevant to whether hyperlipidemia is a 
disability.

Accordingly, entitlement to service connection for high 
cholesterol must be denied as a matter of law. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for high 
cholesterol because no evidence gleaned from such an 
examination would be probative to the issue on appeal.  As 
noted above, the law precludes the awarding of service 
connection for high cholesterol.  The duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 USCA 
5103A(a)(2); see also Charles v. Principi, 16 Vet. App. 370 
(2002)


ORDER

Entitlement to service connection for high cholesterol is 
denied.


REMAND

The veteran contends that his currently diagnosed 
cardiovascular disabilities, hiatal hernia, gastroesophageal 
reflux disease (GERD), and a problem with dizziness and 
insomnia are etiologically related to his service-connected 
disabilities.  Specifically, he claims that his service-
connected depression and myofascial pain syndrome of the 
lumbar spine have caused or aggravated these conditions.  He 
also argues that the medications he takes to treat his 
service-connected disabilities have resulted in the claimed 
disabilities.  Further, the veteran maintains that his 
service-connected depression has not been properly evaluated.  
He believes he is entitled to a rating greater than the 30 
percent that is currently assigned.  Moreover, the veteran 
asserts that he should be granted a total disability 
evaluation based on individual unemployability.  He says his 
service-connected disabilities prevent him from working.

As discussed above, the President signed into law the VCAA in 
November 2000, which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326 (2003) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

With respect to the duty to assist, review of the claims 
folder reveals that the RO has secured service medical 
records, Social Security Administration records, and VA and 
private medical records.  The current medical evidence 
establishes that the veteran is actively receiving treatment 
for his service-connected low back disability and psychiatric 
disorder, and that he receives various medications for the 
same.  The record also show the veteran receives treatment 
for cardiovascular problems including hypertension, a hiatal 
hernia, GERD, and dizziness (vertigo) and insomnia.  The 
veteran has indicated that physicians have suggested to him 
that these disabilities were caused or aggravated by his 
service-connected disabilities.

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In this 
case, the Board believes that a medical opinion is necessary 
in order to determine the etiology of the veteran's current 
cardiovascular disorder, hiatal hernia, GERD, and vertigo.

The Board also notes that the veteran's most recent VA 
psychiatric examination is now over 3 years old.  The veteran 
should be afforded another psychiatric examination to 
determine the extent and severity of his service-connected 
depression.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Finally, in a statement received in March 2004, the veteran's 
representative reported that the veteran continues to receive 
ongoing medical care through the Gainesville VAMC.  He 
specifically requested that the RO obtain the veteran's 
treatment records from that facility since January 1, 2004.  
These are not of record in the claims file and should be 
obtained.  Records generated by VA are constructively 
included within the record.  If records of VA treatment are 
material to the issue on appeal and are not included within 
the claims folder, a remand is necessary to acquire such VA 
records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
his depression, cardiovascular 
disabilities including hypertension, 
hiatal hernia, GERD, insomnia, or 
dizziness (vertigo).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.

The RO should also request the veteran to 
submit any additional medical evidence of 
a causal relationship between his 
service-connected depression and/or back 
disability (or medications used to treat 
those disabilities) and his current 
cardiovascular disorder, hiatal hernia, 
GERD, insomnia, or dizziness (vertigo) 
disorder.  

2.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Gainesville VAMC since January 2004.

3.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
extent and etiology of any currently 
present disability of the cardiovascular 
system, gastrointestinal system, or 
neurological system.  The claims folder, 
to include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folders was 
reviewed.  Any indicated studies should 
be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
any current disability of the 
cardiovascular system, gastrointestinal 
system, or neurological system is more 
likely, less likely or as likely as not 
was caused or chronically worsened by his 
service-connected low back or psychiatric 
disability, to include the use of 
medications to treat those disabilities.  
If chronically worsened, the examiner 
must specify what measurable increase in 
disability is attributable to service-
connected disability.  The rationale for 
all opinions expressed must also be 
provided.

4.  The veteran should be accorded a VA 
psychiatric examination to determine the 
severity of his service-connected 
depression.  Any indicated studies should 
be performed.  The examination report 
should include a detailed account of all 
pathology found to be present.  
The examiner should review the claims 
folder, including the February 1999 and 
February 2000 VA examination reports and 
the April 2002 VA expert opinion, and the 
examination report must reflect that the 
claims folder was reviewed.  The examiner 
should specify what symptoms and degree 
of psychiatric impairment is due solely 
to the veteran's service-connected back 
disability (the only portion of the 
psychiatric disability that is service-
connected) and indicate the effect these 
symptoms have on the veteran's 
employability.  

5.  Next, the RO should readjudicate the 
claim for a total disability rating based 
on individual unemployability due to 
service-connected disabilities.  

6.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the December 2003 
Supplement Statement of the Case and 
March 2004 Statement of the Case and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



